DETAILED ACTION
Remarks
	This Office Action fully acknowledges Applicant’s remarks filed March 9th, 2021.  Claims 1-11, 13-21, 23, and 24 are pending.  Claims 12 and 22 are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 9th, 2021 has been entered.


                                            Interview Summary
Examiner discussed with Applicant’s representative proposed amendments to independent claim 14 so as to place the claim and its dependents into condition for allowance.  Examiner discussed clarifying the language of “sample receiving volume….having a first side and second side” to define the slot of the housing which is provided for removably receiving the prospective sample processing device.   Examiner further discussed clarifying claim 24 to include that the image sensor was also enclosed within the added housing element.  Agreement was reached with respect to amendments of this sort, and Examiner indicated that independent claim 1 was found to th, 2021.  Examiner agreed to enter the amendments via Examiner’s Amendment.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cameron Gayle on September 3rd, 2021.

The application has been amended as follows: 

14.  (Currently Amended) A portable imaging apparatus usable with a sample processing device having a front side, a back side, a lateral side and a reaction chamber configured to receive a sample and a fluorescent compound usable to react with the sample, wherein the reaction chamber has an emission window at the front side of the sample processing device and the fluorescent compound is excitable by light with a wavelength that falls within an excitation band and the fluorescent compound emits light with a wavelength in an emission band in response to being excited, the portable imaging apparatus comprising:
an image sensor operable to detect an intensity of light incident on an input side of the image sensor; 
an illumination source having an emission aperture, the illumination source operable to emit excitation light through the emission aperture, the excitation light having an excitation wavelength that falls within the excitation band; 
a light guide extending from a first end to a second end that is optically coupled to the input side of the image sensor, the light guide defining an angular light acceptance range and being configured to constrain angular spreading of light entering the first end of the light guide; and
a housing containing the illumination source and the light guide, and the housing comprising a slot shaped to removably receive  slot having a slot first side defined at the first end of the light guide, [[and]] a slot second side defined at the illumination source, and a slot third side that includes an opening in an exterior of the housing, wherein the sample processing device is insertable into the slot through the opening;
wherein the first end of the light guide is positioned facing in a first direction towards the slot first side slot second side slot with the emission window at the slot first side slot second side 
the light guide includes an optical filter configured to block light having the excitation wavelength that is emitted within the angular light acceptance range while passing light within at least a portion of the emission band, and
the portable imaging apparatus is arranged to receive the sample processing device with the first end of the light guide optically coupled to the reaction 

24. (Currently Amended) The imaging system of claim 1, further comprising a housing containing the illumination source, the light guide, the imager sensor, and a sample receiving volume within which the sample processing device is removably receivable.





Allowable Subject Matter
Claims 1-11, 13-21, 23, and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, namely Mozdy, Lu, and Weisbuch, does not teach or fairly suggest an imaging system, as particularly recited in claim 1, which includes that the first end of the light guide is positioned facing in a first direction towards the front side of the sample processing device and the emission aperture of the illumination source is positioned facing in a second direction towards the lateral side of the sample processing device, and the first direction and the second direction are orthogonal such that the illumination source emits the excitation light towards the lateral side of the sample processing device whereby the excitation light funcitonally propagates as claimed.

Further, the closest prior art of record does not teach or fairly suggest a portable imaging apparatus usable with a sample processing device, as particularly recited in  slot first side defined at the first end of the light guide, and a slot second side defined at the illumination source, and a slot third side that includes an opening in an exterior of the housing, wherein the sample processing device is insertable into the slot through the opening, wherein the first end of the light guide is positioned facing in a first direction towards the slot first side and the emission aperture of the illumination source is positioned facing in a second direction towards the slot second side, and the first direction and the second direction are orthogonal, such that when the sample processing device is positioned within the slot with the emission window at the slot first and the lateral side of the sample processing device at the slot second side the illumination source is arranged to emit the excitation light towards the lateral side of the sample processing device whereby the excitation light propagates from the illumination source to the sample processing device along a light propagation path that is external to the light guide.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 10-12, filed March 9th, 2021, with respect to claims 1-11, 13-21, 23, and 24 have been fully considered and are persuasive, including in view of the above-discussed Examiner’s Amendments made to the claims.  The rejections of claims 1-11, 13-21, 23, and 24 have been withdrawn.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914.  The examiner can normally be reached on M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NEIL N TURK/Primary Examiner, Art Unit 1798